Citation Nr: 1106284	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-00 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the appellant's service-connected 
disabilities (TDIU) prior to October 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1969 to April 
1972 and from January 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Upon review of the claim, the Board remanded the 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC, in March 2009.  The purpose of that examination 
was to obtain additional evidence.  The claim was then returned 
to the Board for action.

Following a review of the appellant's claim, the Board, in 
February 2010, issued a decision on the merits of the claim.  The 
Board found that the evidence did not support the appellant's 
claim, and as such, the claim was denied.  The appellant was then 
notified of that action, and he appealed the Board's action to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Subsequently, the parties submitted a 
Joint Motion for Remand to the Court, which was adopted.  In 
essence, the Board's decision was vacated and returned to the 
Board for additional action.

The appeal is once again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant filed a claim for individual employability in April 
2003.  He indicated that he was unable to work due to the use of 
medication he takes for posttraumatic stress disorder (PTSD).  He 
reported that he had been denied two jobs for this reason.  The 
appellant also submitted a Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) in May 
2003 on which he indicated that he was prevented from following 
gainful occupation due to PTSD.  He reported that his PTSD 
affected his full-time employment beginning in 2002, and that he 
became too disabled to work in June 2002.  He indicated that his 
last job was as an electrician, and the job ended in May 2001 
when the company where he worked closed its doors.  In other 
words, once the company he was working at no longer existed, he 
said that he was unemployable as a result of his service-
connected psychiatric disorder.  

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the service member 
is precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
service member is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities, 
and consideration is given to the service member's background 
including his employment and educational history.  38 C.F.R. 
§4.16(b) (2010).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to the service member's level of education, special 
training, and previous work experience, but it may not be given 
to his age or to any impairment caused by nonservice-connected 
disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Per the claims file, for the time period prior to October 31, 
2007, service connection was in effect for PTSD, rated as 50 
percent disabling since January 24, 2002; type II diabetes 
mellitus, rated as 10 percent disabling since November 9, 1990, 
and 20 percent disabling since October 21, 1993; residuals of a 
shell fragment wound to the left leg rated as noncompensably 
disabling since November 9, 1990; hypertension rated as 
noncompensably disabling since February 20, 2002; and erectile 
dysfunction rated as noncompensably disabling since April 1, 
2006.  The service member had a combined 10 percent disability 
rating from November 9, 1990; a combined 20 percent disability 
rating from October 21, 1993; and a combined 60 percent 
disability rating from January 24, 2002.  Consequently, the 
service member did not met the schedular criteria for a total 
disability rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 (2010) 
at any time prior to October 31, 2007.

As the service member did not meet the schedular criteria for a 
total rating for compensation purposes based on individual 
unemployability, but had submitted other evidence asserting his 
inability to work, the Board referred the service member's claim 
to the VA Director, Compensation and Pension Service, for 
extraschedular consideration under the provisions of 38 C.F.R. § 
4.16(b) (2010).  The Director conducted a review of the claims 
file and determined that the service member was not entitled to 
extraschedular individual unemployability prior to October 31, 
2007.  The Director, in the decision issued in August 2009, 
concluded that aside from the service member's PTSD, his other 
service-connected disabilities showed no symptomatology that 
would impact employability prior to October 2007.  With respect 
to the service member's PTSD, the Director suggested that the 
appellant's PTSD symptoms were mild to moderate at best, and that 
other nonservice-connected conditions prevented the appellant 
from obtaining and maintaining gainful employment.  

The Board then used the information provided by the VA Director, 
Compensation and Pension Service, along with other information 
and medical evidence contained in the claims file, and issued a 
decision on the merits of the appellant's claim.  This occurred, 
as previously noted, in February 2010.  The Board essentially 
found that the medical documentation of record did not indicate 
that the service member's disabilities would not preclude all 
forms of substantially gainful employment prior to that date, and 
the benefit sought on appeal was denied.

As indicated above, the appellant appealed the denial to the 
Court which, in turn, vacated the Board's decision.  In adopting 
the Joint Motion for Remand, the Court found that the Board did 
not:

	. . . fully explain what type of work 
Appellant could perform when considering 
his education background, vocational 
training, and prior work history in 
conjunction with his service-connected 
disability residuals.

....

Here, the Board did not adequately explain 
why, in view of the Appellant's education 
background, prior vocational training and 
previous work experience along with his 
service-connected disability residuals, he 
was not precluded from substantially 
gainful employment.  Nor did it explain 
what type of employment Appellant could 
feasibly do.  The Board also did not fully 
consider "whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant."  
Moore, 1 Vet. App. at 359.  

The Court went on to suggest that the Board should have further 
developed the claim in order to discover what type of employment 
would have been available to the appellant, and what type of 
employment he would have qualified therefor.  

Based on the Court's pronouncements and after further reviewing 
the claim, it is the determination of the Board that additional 
development of this claim should occur.  That is, the Board 
believes that it should obtain additional vocational and 
employment information and analysis prior to the issuance of a 
decision on the claim.  Hence, the claim will be remanded to the 
RO/AMC for the following actions:  

1.  The entire claims file will be 
forwarded to the local RO's Vocational 
Rehabilitation Unit and a board of at least 
two counselors will review the appellant's 
file.  Initially, the counselors should be 
asked whether the appellant ever submitted 
a claim for vocational rehabilitation as 
having a serious disability rated in excess 
of 20 percent.  Next, after reviewing the 
appellant's claims file with particular 
emphasis placed on the years extending from 
2001 to 2007, the counselors should provide 
an opinion as to whether, based on the 
appellant's service-connected disability, 
work experience, educational background, 
etcetera, whether he would have been 
considered a candidate for vocational 
rehabilitation.  Based upon the evidence of 
record, the counselors should further 
indicate what types of employment would 
have been recommended for the appellant had 
he used the services of the vocational 
rehabilitation office.  If, after reviewing 
the file, the counselors conclude that the 
appellant would not have been a candidate 
for vocational rehabilitation, the 
counselors should provide a reasoning as to 
why this would be the case.  Included in 
this discussion should be comments 
concerning the appellant's educational 
background, the feasibility of obtaining a 
new vocation based on the appellant's 
service-connected disability, and whether 
the appellant's service-connected 
disabilities would have prevented 
successful pursuit of a vocational 
rehabilitation program.  All information 
obtained as a result of this tasking should 
be included in the claims file for review.

2.  The RO/AMC shall schedule the appellant 
for a VA Social and Industrial Survey to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The survey, to be 
undertaken by a social worker, should 
elicit and set forth pertinent facts 
regarding the appellant's medical history, 
education and employment history, and 
social and industrial capacity.  The social 
worker who conducts this survey should 
identify those activities that comprised 
the appellant's daily routine from 2001 to 
2007.  With regard to his employability, 
the appellant should be asked to provide 
the names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims file must 
be made available to the social worker in 
conjunction with the survey as it contains 
important historical data.  A complete 
rationale should be provided for all 
opinions given.  The opinions should be 
based on examination findings, historical 
records, and socio-economic principles.  
The examiner should fully articulate a 
sound reasoning for all conclusions made.

3.  The RO/AMC shall then forward the 
appellant's claims file for a complete and 
comprehensive review by a board of at least 
two VA examiners, to include a psychiatrist 
or psychologist and a general medical 
practitioner.  The review may not be 
accomplished by a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera.  The reviewers shall 
review the claims file and opine as to 
whether, without regard to the appellant's 
age or the impact of any non service-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities prior to October 21, 2007, 
either alone or in the aggregate, rendered 
him unable to secure or follow a 
substantially gainful occupation.

The reviewers should include in their 
discussion the type of medications the 
appellant was taking for his service-
connected disabilities for the years 
extending from 2001 to 2007, and whether, 
after reviewing the Physicians' Desk 
Reference and any other materials published 
by the pharmaceutical companies concerning 
those drugs being taken, the 
pharmaceuticals themselves would have 
contributed to his inability to engage in 
gainful employment, including sedentary 
type employment.  

If the examiners opine that the appellant's 
service-connected disabilities did not 
cumulatively render him unemployable prior 
to October 31, 2007, the examiners must 
suggest the type or types of employment in 
which the appellant would have been capable 
of engaging with his then service-connected 
disabilities, given his skill set and 
educational background.

Each reviewer is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs against 
the claim.

If the reviewer is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

A complete rationale for any opinion 
expressed should be included in the report.  
The claims file and this Remand must be 
made available to the reviewer and the 
results proffered must reference the 
complete claims files.  Also, it is 
requested that the results be typed or 
otherwise recorded in a legible manner for 
review purposes.

4.  The RO/AMC should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO/AMC should 
adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.  No action is 
required of the appellant until he is 
contacted by the RO/AMC.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending or participating in the 
requested VA examinations may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


